Citation Nr: 1229914	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received sufficient to open a claim of entitlement to service connection for an acquired psychiatric disorder (claimed as depressive and dysthymic disorders with memory loss).

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to February 1999.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Los Angeles, California.  That decision denied the Veteran's claim of entitlement to service connection for obstructive sleep apnea, reopened and denied his claim of entitlement to service connection for depressive and dysthymic disorders with memory loss, and granted service connection for erectile dysfunction with an initial noncompensable rating, effective September 27, 2006.  As the claim for service connection for obstructive sleep apnea had been denied in a previous final rating decision, dated August 2003, it appears that the RO implicitly reopened the Veteran's claim by addressing the merits of the claim without specifically finding that new and material evidence had been received.  Before the Board may reopen a previously denied claim, however, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that, although the Veteran's service connection claim was previously adjudicated as one of entitlement to service connection for depressive disorder and dysthymic disorder with memory loss, the United States Court of Appeals for Veterans Claims ("Court") has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been recharacterized and broadened to encompass all theories of entitlement.

The claim of entitlement to service connection for obstructive sleep apnea, the reopened claim of entitlement to service connection for an acquired psychiatric disorder, and the claim of entitlement to an initial compensable evaluation for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed August 2003 rating decision denied entitlement to service connection for an acquired psychiatric disorder based on a finding that an acquired psychiatric disorder was neither incurred in, nor aggravated by service.

2.  The evidence received since the August 2003 rating decision is neither cumulative nor redundant, and when considered with the current evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received has been resolved in the Veteran's favor, any error in notice or development with respect to that aspect of the claim is harmless error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) (2011).  A determination as to whether additional required notice and development has been accomplished would be premature at this time, as the Veteran's service connection claim is being remanded for further adjudicative action.

II. New and Material Evidence

The Veteran contends that he developed an acquired psychiatric disorder secondary to his service-connected diabetes mellitus.  Alternatively, he claims such disorder is the result of active duty service.  Accordingly, the issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for the claimed disorder.  

By means of a rating decision dated August 2003, the RO denied the Veteran's claim of entitlement to service connection based on a finding that the service treatment records were negative for complaints of, treatment for or a diagnosis of an acquired psychiatric disorder during service.  The evidence shows that, following the issuance of the rating decision, an August 27, 2003 notice letter informed the Veteran of his right to appeal the decision.  Thereafter, because a notice of disagreement with the decision was not received, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the last prior denial included the Veteran's service treatment records, which, as noted above, revealed no evidence of the existence of an acquired psychiatric disorder during service.  Also of record were VA outpatient treatment records and a December 2003 mental health compensation and pension examination, which revealed that, although the examiner diagnosed him with dysthymic disorder, he failed to provide an opinion as to whether the condition was related to active duty service.  

The evidence of record since the August 2003 rating decision consists of outpatient VA treatment records showing that the Veteran has been diagnosed with and has received treatment for major depressive disorder.  Also of record is an October 2007 letter from the Veteran's treating psychiatrist linking his current acquired psychiatric disorder to active duty service.  

Given that this new evidence relates directly to the issue of whether the Veteran's acquired psychiatric disorder was caused by, or is otherwise the result of active military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development of the claim is necessary.  This is detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent, and to this extent only, the appeal is granted.


REMAND

A.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to diabetes mellitus.

The Veteran contends that he currently suffers from obstructive sleep apnea, which
he claims is the result of his service connection diabetes mellitus.  In addition to his assertions, the claims folder contains an October 2007 letter from the Medical Director of the Pulmonary Sleep Disorders Department of the VA San Diego Healthcare system, in which he opines that the Veteran developed obstructive sleep apnea during active duty service.

In this regard, the Board observes that, under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Review of the claims folder, however, reveals that, despite the aforementioned nexus opinion, a VA examination was not performed.  In this case, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary [of VA] to make a decision on the claim," a VA examination and opinion as to whether the Veteran's obstructive sleep apnea began during service or is related to an already service-connected disability is necessary to adjudicate the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(1); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 C.F.R. 
§ 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The VCAA also states that, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, it appears that a VCAA letter informing the Veteran of how to substantiate a claim of entitlement to service connection was never sent.  Accordingly, a remand is necessary so that he can be afforded such notice.  

B.  Whether new and material evidence has been received sufficient to open a claim of entitlement to service connection for an acquired psychiatric disorder.

As discussed above, because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the [V]eteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA examination and opinion are necessary to determine whether the Veteran has a current acquired psychiatric disorder and, if so, whether such was caused by, or is otherwise the result of active duty service, to include as secondary to his service-connected diabetes mellitus.

Moreover, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the VA Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, however, it appears that a Kent notification letter was never sent to the Veteran.  Accordingly, a remand is necessary so that he can be afforded such notice.  
Additionally, while the claim is in remand status, an attempt to obtain the most recent VA and private treatment records pertaining to the disorder must be made.  See Bell v. Derwinski, supra.

 C.  Entitlement to an initial compensable evaluation for erectile dysfunction.
 
The Veteran avers that his service-connected erectile dysfunction is of greater severity than the current noncompensable evaluation contemplates.  

In this regard, the Board observes that, under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In this case, because it appears that the Veteran was not afforded a VA examination in connection with his service connection claim, an examination is needed to ascertain the current severity of his disability.  

In addition, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  Therefore, while this case is in remand status, the RO should ensure that any additional VA treatment reports relating to the aforementioned disorders that are not currently of record are obtained and associated with the claims folder.  Additionally, an attempt to obtain the most recent private treatment reports not of record should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  The RO/AMC should send the Veteran a VCAA letter informing him of the requirements for substantiating a claim of entitlement to service connection, both on a direct and secondary basis.  The Veteran should be afforded an adequate amount of time to reply.

3.   The RO/AMC should send the Veteran a letter pursuant to Kent notifying him of any information and evidence not of record that is necessary to reopen his claim of entitlement to service connection for an acquired psychiatric disorder, along with information that VA will seek to provide and that the Veteran is expected to provide.  In addition, the letter should advise the Veteran of the specific reasons for the denial of his previous claim, what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial, and the requirements for substantiating his underlying service connection claim.  The Veteran should be afforded an adequate amount of time to reply.

4.  The RO/AMC should send the Veteran a VCAA letter informing him of the requirements for substantiating a claim of entitlement to an increased initial disability rating.  The Veteran should be afforded an adequate amount of time to reply.

5.  The RO/AMC should obtain all available VA treatment records since February 2010 for treatment of the Veteran's obstructive sleep apnea, acquired psychiatric disorder and erectile dysfunction.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder.

6.  The RO/AMC should send the Veteran an authorization and release form to allow it to obtain any updated private treatment reports that are not currently of record for his obstructive sleep apnea, acquired psychiatric disorder and/or erectile dysfunction.  All records obtained should be associated with the claims folder.  Any negative response must also be associated with the claims folder.

7.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of any current obstructive sleep apnea.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder and a copy of this remand must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  As to any obstructive sleep apnea diagnosed, the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder began during, or is otherwise related to active duty service, to include whether the condition is the result of the Veteran's service-connected diabetes mellitus.  Any and all opinions must be accompanied by a complete rationale.

The examiner must also provide an opinion as to any impact the Veteran's disorder has on his employability and activities of daily life.  

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

8.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of any current acquired psychiatric disorder (except posttraumatic stress disorder).  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder and a copy of this remand must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  As to any acquired psychiatric disorder diagnosed, the examiner is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder began during, or is otherwise related to active duty service.   Any and all opinions must be accompanied by a complete rationale.

The examiner must also provide an opinion as to any impact the Veteran's disorder has on his employability and activities of daily life.  

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated, along with a complete rationale for why he or she is unable to provide such an opinion.

9.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected erectile dysfunction.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The claims folder and a copy of this remand must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  The clinician is specifically asked to opine as to whether there is penis deformity with loss of erectile dysfunction power.  Any and all opinions must be accompanied by a complete rationale.

The examiner must also provide an opinion as to any impact the Veteran's disorder has on his employability and activities of daily life.  

10.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The claims on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter(s) should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Ap peals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


